         Case 1:18-cr-00601-PGG Document 381 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                     ORDER
JEAN-CLAUDE OKONGO LANDJI and
JIBRIL ADAMU,                                                  (S1) 18 Cr. 601 (PGG)
                 Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the telephone conference in this action previously

scheduled for November 20, 2020 at 12:00 p.m. will be converted to individual conferences for

each Defendant. The conference for Defendant Jean-Claude Okongo Landji will take place at

10:30 a.m. on November 20, 2020. The conference for Defendant Jibril Adamu will take place

at 12:00 p.m. on November 20, 2020.

               For each conference on November 20, the parties are directed to dial 888-363-

4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

The parties should call in at the scheduled time and wait on the line for their case to be called. At

that time, the Court will un-mute the parties' lines. No later than November 17, 2020, the parties

must email GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the

parties will be using to dial into the conference so that the Court knows which numbers to un-

mute. The email should include the case name and case number in the subject line.

Dated: New York, New York
       November 10, 2020
